DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Previously Presented) A computer-implemented method of controlling a wearable audio device configured to provide an audio output, the method comprising: receiving data indicating the wearable audio device is proximate a first entity associated with a first localized audio message; determining, based on data captured by one or more sensors mounted on the wearable audio device, a gaze direction of a user of the wearable audio device; determining, based at least on the gaze direction, that the first entity is visible to the user, wherein determining that the entity is visible to the user comprises determining that a line of sight between the user and the first entity along the gaze direction is unobstructed based on contextual information indicative of one or more parameters affecting a field of vision of the user, the contextual information including at least one of: information about the time of day and information about weather; responsive to determining that the entity is visible to the user, determining that the first localized audio message has a higher priority compared to at least one other second 

2. (Previously Presented) The computer-implemented method of claim 1, wherein the first localized audio message is prioritized based upon user-preferences.

3. (Canceled)

4. (Previously Presented) The computer-implemented method of claim 1, wherein the first localized audio message is prioritized based upon an effective operational radius.

5. (Previously Presented) The computer-implemented method of claim 1, wherein determining the priority of the first localized audio message is repeated based upon movement of the user of the wearable audio device.

6. (Previously Presented) The computer-implemented method of claim 1, wherein the first localized audio message is prioritized based upon an interaction of the user with a user interface provided by the wearable audio device.

7. (Previously Presented) The computer-implemented method of claim 1, wherein the first localized audio message is prioritized based upon a predefined limit of localized audio messages to be received by the wearable audio device.

8. (Canceled)

9. (Canceled)

10. (Previously Presented) The computer-implemented method of claim 1, wherein the first localized audio message is prioritized based upon a language spoken by the user of the wearable audio device.

11. (Previously Presented) The computer-implemented method of claim 1, wherein the first localized audio message is prioritized based upon one or more habits of the user of the wearable audio device as determined by a machine-learning process.

12. (Previously Presented) A computing device comprising: memory; and one or more processing devices configured to: receive data indicating that a wearable audio device is proximate a first entity associated with a first localized audio message, 

13. (Previously Presented) The computing device of claim 12, wherein the first localized audio message is prioritized based upon user-preferences.

14. (Canceled)

15. (Previously Presented) The computing device of claim 12, wherein the first localized audio message is prioritized based upon an effective operational radius.

16. (Previously Presented) The computing device of claim 12, wherein determining the priority of the first localized audio message is repeated based upon movement of the user of the wearable audio device.

17. (Previously Presented) The computing device of claim 12, wherein the first localized audio message is prioritized based upon an interaction of the user with a user interface provided by the wearable audio device.

18. (Previously Presented) The computing device of claim 12, wherein the first localized audio message is prioritized based upon a predefined limit of localized audio messages to be received by the wearable audio device.

19. (Canceled)

20. (Canceled)

21. (Previously Presented) The computing device of claim 12, wherein the first localized audio message 1s prioritized based upon a language spoken by the user of the wearable audio device.

22. (Previously Presented) The computing device of claim 12, wherein the first localized audio message is prioritized based upon one or more habits of the user of the wearable audio device as determined by a machine-learning process.

23. (Previously Presented) The computer-implemented method of claim 1, wherein the gaze direction is determined using one or more of an accelerometer, a gyroscope, and a magnetometer.

24. (Previously Presented) The computing device of claim 12, wherein the gaze direction is determined using one or more of an accelerometer, a gyroscope, and a magnetometer.

25. (Currently Amended) The method of claim 1 (

26. (Canceled)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651